Citation Nr: 1037958	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to April 1956.  
The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claims of service connection for the cause of the Veteran's death 
and DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
appellant testified before the Board in May 2010.  

The issue of entitlement to service connection for the cause of 
the Veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

At her May 2010 hearing before the Board, the appellant withdrew 
her appeal concerning entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue 
of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).   
REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
her authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).  

In January 2009, the appellant submitted a substantive appeal 
perfecting her appeal as to the issue of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318, as identified 
in the December 2008 statement of the case.  

At her May 2010 hearing before the Board, the appellant stated 
that she was withdrawing the appeal as to the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The Board finds that the appellant's statement 
indicating her intention to withdraw the appeal, once transcribed 
as a part of the record of her hearing, satisfies the 
requirements for the withdrawal of substantive appeals.  Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (statement made during a 
personal hearing, later reduced to writing in transcript, 
constitutes a written notice of disagreement).   

As the appellant has withdrawn her appeal as to the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318, there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 is dismissed.  


ORDER

The appeal concerning the issue of entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 is dismissed.  


REMAND

Additional development is needed prior to further disposition of 
the claim for service connection for the cause of the Veteran's 
death.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).    

The Veteran died in June 2007, and his cause of death was found 
to be metastatic sinus cancer.  The Veteran was service-connected 
for atopic dermatitis, bilateral hearing loss, and tinnitus prior 
to his death.  The appellant contends that the Veteran's sinus 
cancer was due to the treatments he received for his atopic 
dermatitis, to include Grenz rays, cobalt treatments, Phisohex 
baths, and steroidal treatments.  

In an October 2008 VA medical opinion, the examiner found that it 
was at least as likely as not that the Veteran's metastatic sinus 
cancer was related to his atopic dermatitis.  The rationale was 
that the Veteran was treated for atopic dermatitis with steroids 
for prolonged periods of time and that chronic use of steroids 
could predispose someone to the development of cancer.  However, 
in a December 2008 VA medical opinion, the same VA examiner found 
no indication of steroid therapy for a skin condition upon review 
of the available VA records.  The examiner concluded that if the 
Veteran's file contained the complete pharmacy treatment he had 
received from the VA for his skin disability, then it was less 
likely as not that the Veteran's sinus cancer was related to his 
service-connected atopic dermatitis.  

In a September 2009 VA medical opinion, the examiner found that 
it was less likely as not that the Veteran's sinus cancer was 
related to treatment for his service-connected atopic dermatitis 
and that the Veteran's treatment for atopic dermatitis did not 
contribute to his death.  The rationale was that Grenz rays and 
topical treatments were not known to contribute or cause 
metastatic sinus cancer.  The examiner explained that Grenz rays 
were x-rays of long wavelength and low energy that possessed 
limited penetration.  The examiner further stated that Grenz rays 
were considered "soft" x-rays with energy between that of 
conventional roentgen rays and ultraviolet light.  The examiner 
asserted that Grenz rays were almost entirely absorbed in the 
first 2 millimeters of skin and that they were not associated 
with causing sinus cancer.  

At a May 2010 hearing before the Board, the Veteran's daughter, 
who is a nurse by occupation, testified that her father had taken 
Phisohex baths for his dermatitis for 10 to 15 years.  She 
reported that Phisohex had been shown to cause neurological 
problems and brain cancer through systemic absorption and was 
later taken off the market.  The Veteran's daughter also stated 
that her father had received steroidal Prednisone treatments in 
both oral form and injections for his dermatitis for at least 10 
years.  She further testified that the Veteran had taken cobalt 
treatments in the 1960s for his atopic dermatitis.  

The Board finds that although there is a probative VA medical 
opinion that the Veteran's Grenz ray treatment and topical 
treatment for atopic dermatitis did not cause or contribute to 
the sinus cancer which led to his death, the appellant has 
advanced additional theories that Phisohex baths, cobalt 
treatments, and steroidal treatments for atopic dermatitis caused 
or contributed to his sinus cancer.  Additionally, the December 
2008 VA examiner found no evidence in the Veteran's file that he 
had undergone any steroidal treatment.  However, the Veteran's 
daughter has subsequently provided testimony that the Veteran had 
received steroidal treatment for his dermatitis for 10 to 15 
years, and the examiner must consider her statements when 
rendering an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  In order to make an accurate assessment of the 
appellant's entitlement to service connection for the cause of 
the Veteran's death, it is necessary to have a medical opinion 
discussing the relationship between the Veteran's metastatic 
sinus cancer and his Phisohex baths, cobalt treatments, and 
steroidal treatments for his service-connected atopic dermatitis.  
Because a VA examiner has not opined as to whether or not the 
Veteran's Phisohex baths, cobalt treatments, and steroidal 
treatments for his service-connected atopic dermatitis 
contributed to his death, the Board finds that an opinion 
addressing the issue is necessary to fairly decide the merits of 
the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examiner to review the 
Veteran's complete file, including all VA 
and private medical records, and determine 
whether the Veteran's Phisohex baths, 
cobalt treatments, or steroidal treatments 
for his service-connected atopic dermatitis 
caused or contributed to his death.  The 
claims folder should be reviewed by the 
examiner and that review should be noted in 
the examination report.  The examiner 
should provide the rationale, with citation 
to relevant medical findings, for the 
opinion provided.  Specifically the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
Phisohex baths, cobalt treatments, or 
steroidal treatments for atopic dermatitis 
caused or contributed to the Veteran's 
metastatic sinus cancer.  The examiner must 
acknowledge and discuss any lay evidence of 
a continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


